Citation Nr: 0216496	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  95-02 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for situational 
reaction, claimed as nervousness.  

3.  Entitlement to service connection for bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 to August 
1975 and from November 1976 to November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

REMAND

In correspondence received November 6, 2002, the Board was 
advised that the veteran desired a travel board hearing in 
connection with this appeal.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).  Pursuant to 38 C.F.R. § 20.700 (2001), a 
hearing on appeal will be granted if an appellant expresses a 
desire to appear in person.

The appellant's request for the opportunity to provide oral 
testimony before a traveling Member of the Board remains 
outstanding.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in the type of 
circumstances presented in this case.  See 67 Fed. Reg. 
3,099-3,016 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304 (2002)).

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-01 (Jan. 29, 2001) noting 
one such action is where an appellant has requested a field 
hearing, with a Travel Board hearing or a local Hearing 
Officer (Decision Review Officer).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The appellant should be scheduled to 
appear before a Member of the Board as 
soon as may be feasible, or, if he 
desires another type of hearing, the same 
should be done.  Notice should be sent to 
the appellant, a copy of which should be 
associated with the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




